Case 1:20-cv-02816-JMS-MJD Document 1-23 Filed 10/30/20 Page 1 of 8 PageID #: 187




                                                                 Exhibit U
Case 1:20-cv-02816-JMS-MJD Document 1-23 Filed 10/30/20 Page 2 of 8 PageID #: 188




                                                                 Exhibit U
Case 1:20-cv-02816-JMS-MJD Document 1-23 Filed 10/30/20 Page 3 of 8 PageID #: 189




                                                                 Exhibit U
Case 1:20-cv-02816-JMS-MJD Document 1-23 Filed 10/30/20 Page 4 of 8 PageID #: 190




                                                                 Exhibit U
Case 1:20-cv-02816-JMS-MJD Document 1-23 Filed 10/30/20 Page 5 of 8 PageID #: 191




                                                                 Exhibit U
Case 1:20-cv-02816-JMS-MJD Document 1-23 Filed 10/30/20 Page 6 of 8 PageID #: 192




                                                                 Exhibit U
Case 1:20-cv-02816-JMS-MJD Document 1-23 Filed 10/30/20 Page 7 of 8 PageID #: 193




                                                                 Exhibit U
Case 1:20-cv-02816-JMS-MJD Document 1-23 Filed 10/30/20 Page 8 of 8 PageID #: 194




                                                                 Exhibit U
